TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-00-00572-CR




                                Glen Howard Alexander, Appellant

                                                   v.

                                    The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 50,758, HONORABLE RICK MORRIS, JUDGE PRESIDING




                Appellant Glen Howard Alexander pleaded no contest to an indictment accusing him

of aggravated sexual assault of a child. See Tex. Penal Code Ann. § 22.021(a)(1)(B)(i), (2)(B) (West

Supp. 2001). As called for in a plea bargain agreement, the district court deferred adjudication of

guilt and placed appellant on community supervision. Appellant filed a pro se notice of appeal and

represents himself before this Court.

                When a defendant pleads guilty to a felony and the punishment assessed does not

exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal

must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised

by written motion and ruled on before trial, or that the trial court granted permission to appeal. Tex.

R. App. P. 25.2(b)(3). Appellant’s notice of appeal does not comply with this rule and fails to confer

jurisdiction on this Court. Whitt v. State, No. 03-00-00194-CR (Tex. App.—Austin April 19, 2001,
no pet. h.); see also Cooper v. State, No. 1100-99, slip op. at 6-8 (Tex. Crim. App. April 4, 2001)

(voluntariness of appeal).

               The appeal is dismissed for want of jurisdiction.




                                              Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: June 7, 2001

Do Not Publish




                                                 2